         Case 1:18-cv-00151-TJC Document 64 Filed 03/22/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


AMERICAN WELDING & GAS,                         Case No. CV-18-151-BLG-TJC
INC.,
                                               JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

WELDWORLD CORPORATION,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that default judgment is entered in
favor of American Welding & Gas, Inc. against WeldWorld Corporation in the
amount of $321,384.39 for breach of contract, together with $151,904.39 in
attorney fees, for a total judgment amount of $473,288.78, pursuant to the
Court’s order dated March 22, 2021, document 63..

        Dated this 22nd day of March, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Harris
                                   Judith Harris, Deputy Clerk
